10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

THE HONORABLE Nlary Jo Heston
CHAPTER 7

Teresita Vare|a, WSBA No. 46603
teresita@tcv|ega|.com

VARELA LEGAL, PLLC

713 West Yakima Avenue
Yakima, WA 98902

TELEPHONE: 509.339.7131
FACS|MILE: 509.866.5014

Attorneys for Defendant, Auto Nlax USA

UN|TED STATES BANKRUPTC\' COURT
WESTERN DlSTRlCT OF WASH|NGTON

|n re: CHAPTER 7

DAN|EL PEREZ,
Debtor. BANKRUPTCY NO. 17-44735

 

ADVERSARY NO. 18-04053
DAN|EL PEREZ, \
P|aintiff, ANSWER TO COMPLA|NT FOR
ORDER CONEPELL|NG AUTO|V|AX
vs. TO E|THER TURN OVER TITLE OR
P|CK UP 2003 NI|TSUB|SH|
AUTOi\/|AX (a corporation doing business in GALANT VIN #
Washington), 4A3AA4SGB3E092993 AND FOR
Defendant. ATTORNEYS FEES AND COSTS

 

 

 

Defendant, Auto |V|ax USA (“Auto |\/iax” or “Defendant”), by and through its
undersigned counse|, hereby responds to the Complaint for Order Compe||ing Automax
To Either Turn Over Tit|e or Pick Up 2003 i\/litsubishi Ga|ant Vin #
4A3AA46683E092993 and for Attorneys Fees and Costs (the “Comp|aint”) filed by

Daniei Perez (“P|aintiff”), the chapter 7 Debtor (“Perez” or “Debtor”), and states as

 

follows:
Answer to Compiar'nt Val‘ela Legal, PLLC
Page 1 of 13 713 WestYakima Avenue

Yakima, WA 98902
Phone: (509] 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

|. JURlSDlCT|ON AND VENUE

1.1. Auto lVlax admits the allegations in paragraph 1.1 of the Comp|aint.

1.2. Auto lVlax admits the allegations in paragraph 1.2 of the Comp|aint.

1.3. Auto lVlax admits the allegations in paragraph 1.3 of the Comp|aint.

1.4. Auto lVlax lacks information or belief sufficient to form a belief as to the truth or
meaning of Plaintiff’s allegation in paragraph 1.4 that “The undersigned attorney is
satisfied that the proper grounds exist for filing this action" and, on that basis,
denies the allegation in paragraph 1.4 of the Comp|aint.

|l. PART|ES

2.1 Auto Max admits the allegations in paragraph 2.1 of the Comp|aint.

2.2 Auto l\/lax admits, in part, the allegations in paragraph 2.2 of the Comp|aint in that
“Plaintiff may serve Automax by mailing copies of the Summons and Comp|aint by
certified mail, return receipt requested, to Automax's regular place of business”.
Auto l\/lax denies the remainder of the allegations in paragraph 2.2. Frank Tamez is
not the registered owner of Auto lVlax USA; the owner of Auto lVlax USA is Penny
Tamez. Penny Tamez is the sole proprietor of Auto lVlax USA. Exhibit A. Automax
is not and has never been associated with Auto lVlax USA. Therefore, Plaintiff may
not serve by mailing a copy of the Summons and Comp|aint by certified mail, return
receipt to Automax at the following addresses: President/CEO, Automax, Damian
Shriver, PO Box 821732 Vancouver, VVA 98682-0000; And President/CEO,
Automax, Damian Shriver7 12511 NE Fourth P|ain Blvd. Vancouver, VVA 98682.

ll|. FACTS

3.1 Auto lVlax admits the allegations in paragraph 3.'| of the Comp|aint.

 

Answer to Comptafnt Varela Legal, PLLC
Pag€ 2 Of 13 713 West Yakima Avenue
Yal<ima, WA 98902
Phone= (509} 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

3.2 Auto lVlax admits the allegations in paragraph 3.2 of the Comp|aint.

3.3 Auto l\/lax admits, in part, the allegations in paragraph 3.3 of the Comp|aint in that
“Plaintiff‘s Statement of intention (Form 108) indicated that he would surrender the
2003 l\/litsubishi Galant”. Auto l\/lax denies the remainder of the allegations in
paragraph 3.3. Auto lVlax denies that it has refused to pick up the 2003 l\/litsubishi
Galant. Debtor has failed to pay on the vehicle since 2010. Exhibit B. The value of
the vehicle does not justify the cost of transport from the Seattle area to Yakima.
Further, Auto l\/lax has offered to turn over title, but Wi|| not turn over title to Debtor;
Auto lV|ax wants some assurance that the vehicle will be sold for the benefit of the
bankruptcy and not the Debtor. Auto l\/lax suggests that the Debtor have the vehicle
towed to a junk yard or a purchaser and it will effectuate the title transfer to the
purchaser.

3.4 Paragraph 3.4 is missing from the Comp|aint.

3.5 Auto |Vlax denies the allegations in paragraph 3.4. Auto lVlax does not have to
release the title to the Debtor to sell the vehicle. The Debtor can find a purchaser
and Auto IVlax can effectuate a title transfer to the buyer. This procedure is done
daily with trade-in vehicles when the consumer is purchasing a new vehic|e.

3.6` Auto l\/lax lacks information or belief sufficient to form a belief as to the truth or
meaning of P|aintiff’s allegation in paragraph 3.6 that “The plaintiff has been
incurring storage fees on the vehicle in the amount of $70.00 per month. (See

Exhibit A-Receipts)” and, on that basis, denies the allegation in paragraph 3.6 of the

 

Comp|aint.
Answer to Comptai'nt Var'ela Legal, PLLC
Page 3 of 13 713 West Yakima Avenue

Yakima, WA 98902
Phone: [509] 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

3.7 Auto lViax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff’s allegation in paragraph 3.7 that “On i\/iarch 9, 2018, plaintist
counsel called Automax in Yakima and spoke with a woman named ‘Lisa’_ Lisa told
debtor's counsel that plaintiff had not paid on the vehicle since 2011. Debtor's
counsel let Lisa know that the debtor had filed bankruptcy and either needed the
creditor to come and pick up the vehicle or hand over the title” and, on that basis,
denies the allegation in paragraph 3.7 of the Comp|aint. Further1 Auto l\/iax objects
to all statements in paragraph 3.7 based on The Ruie Agar'nst Hearsay. Fed. R.
Evid. 802 The statements in paragraph 3.7 are barred from entry into this matter
because they contain hearsay statements to which no exceptions appiy. Fed. R.

Evid. 802, et seq.

3.8 Auto lVlax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff’s allegation in paragraph 3.8 that “On April 4, 2018, plaintiff's
counsel spoke with the agent of Automax named ‘Lisa’ to ask her if the creditor
would come and pick up the vehicle, or in the alternative, if they would prefer to
send the plaintiff the title, so he could dispose of the vehicle himse|f. The attorney
disclosed to Automax, that the vehicle no longer was in running condition” and, on

that basis, denies the allegation in paragraph 3.8 of the Comp|aint.

3.9 Auto i\/iax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff’s allegation in paragraph 3.9 that “On Aprii 12, 2018, plaintiffs
counsel again called and spoke with ‘Lisa’ who stated that the owner had ‘been out
of town and has not decided what he wants to do yet.’ Lisa asked plaintiff's counsel

to present the options in an emaii to lindabaldera8945@hotmail.com. (See Exhibit

 

 

Answer to Compiaint Val'ela Legal, PLLC
Page 4 of13 713 Wast Yakima Avenue

Yakima, WA 98902
Phone: [509] 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

B- Email to Automax dated April 12, 20|8). P|aintiff’s counsel prepared and sent the
requested email to the foregoing address” and, on that basis, denies the allegation
in paragraph 3.9 ofthe Comp|aint. Further, Auto i\/lax objects to ali statements in
paragraph 3.9 based on The Ruie AgainstHearsaj/. Fed. R. Evid. 802. The
statements in paragraph 3.9 are barred from entry into this matter because they

contain hearsay statements to which no exceptions apply. Fed. R. Evid. 802, et seq.

3.10 Auto lViax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff’s allegation in paragraph 3.10 that “On July 10, 2018, plaintiff's
counsel asked ‘Lisa’ whether Automax had decided totum over the title. Counse|
reminded Lisa that the vehicle was in storage accruing fees of $70.00 per month. lt
Was during this same phone call plaintiffs counsel explained that Automax had two
options only: either pick up the vehic|e, or turn over the title. Absent either, counsel
would have to file an adversary to compel some kind of action” and, on that basis,
denies the allegation in paragraph 3.10 of the Comp|aint. Further, Auto lVlax objects
to all statements in paragraph 3.10 based on The Ruie Againsf Hearsay. Fed. R.
Evid. 802. The statements in paragraph 3.10 are barred from entry into this matter
because they contain hearsay statements to which no exceptions apply. Fed. R.
Evid. 802, et seq. Additionaliy, P|aintiff’s statements show her attempt to give legal

advice to a non-attorney and an adverse party.

3.1'| Auto lVlax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintifi’s allegation in paragraph 3.11 that “On Juiy 30, 2018, counsel
called Automax and spoke with ‘Lisa’ to ask if she had followed up with the owner.

She stated that the owner said that he received paperwork but was confused

 

 

Answer to Compiaint Val‘€la l_.egal, PLLC
Page 5 of 13 713 West Yakima Avenue

Yakima, WA 98902
Phone: [509] 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

because the papenrvork was for a totally different vehicle Counsel explained that an
asset had been recovered and liquidated for the benefit of creditors Automax had
received a notice to file a proof of claim. Counsel advised ‘Lisa’ to have the owner
call if he needed further explanation" and, on that basis, denies the allegation in
paragraph 3.11 of the Comp|aint. Further, Auto iViax objects to all statements in
paragraph 3.11 based on The Ruie Against Hearsay. Fed. R. Evid. 802. The
statements in paragraph 3.1’| are barred from entry into this matter because they

contain hearsay statements to which no exceptions appiy. Fed. R. Evid. 802, et seq.

3.12 Auto lViax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiffs allegation in paragraph 3.12 that “On August 13, 2018,
plaintiffs counsel called Automax and asked to speak directly to the owner.
P|aintiff's counsel was told that the owner was ‘not available.’ P|aintiff's counsel
asked to leave a voice mail requesting a return call” and, on that basis, denies the
allegation in paragraph 3.12 ofthe Comp|aint. Further, Auto l\/iax objects to all
statements in paragraph 3.12 based on The Ruie Against Hearsay. Fed. R. Evid.
802. The statements in paragraph 3.12 are barred from entry into this matter
because they contain hearsay statements to which no exceptions apply. Fed. R.

Evid. 802, et seq.

3.13 Auto i\/lax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff’s allegation in paragraph 3.13 that “To date, the owner has not

returned the call” and, on that basis, denies the allegation in paragraph 3.13 ofthe

 

 

Comp|aint.
Answer to Compictinr Va['efa Legal, PLLC
Pag€ 6 0f13 713 West Yakima Avenue

Yakima, WA 98902
Phone: [509) 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Auto iVlax lacks information or belief sufficient to form a belief as to the truth or
meaning of P|aintiff’s allegation in paragraph 3.14 that “As a final resort,” and, on
that basis, denies the allegation in paragraph 3.14 of the Comp|aint. Auto lVlax
admits that P|aintiff's counsel filed the instant adversary to compel it to either pick
up the 2003 lVlitsubishi Gallant or to turn over the title to allow the plaintiff to dispose
of the property

3.14 Auto i\/lax lacks information or belief sufficient to form a belief as to the truth or
meaning of P|aintiff's allegation in paragraph 3.14 that “Due to the inaction of the
creditor, the plaintiff has been incurring storage fees on the vehic|e" and, on that
basis, denies the allegation in paragraph 3.14 of the Comp|aint.

lV. 11 U.S.C. § 541 (a)(1) AND R.C.W. § 60.10.050

4.1 Auto lVlax lacks information-or belief sufficient to form a belief as to the truth or
meaning of P|aintiff's allegation in paragraph 4.1 and, on that basis, denies the
allegation in paragraph 4.1 of the Comp|aint.

4.2 Auto lViax admits the allegations in paragraph 4.2 of the Comp|aint.

4.3 Auto l\/lax denies the allegations in paragraph 4.3 of the Comp|aint. “State law
determines the extent of any property interests a debtor may have, and federal law
determines whether those rights are sufficient to constitute property of the estate or
property exempt from the estate." Turner v. DeKaib Bank (in re Turner), 209 B.R.
558 (N.D.Ala. 1997); See also Southtrust Bank v. Thomas (in re Thomas), 833 F.2d
991, 995 (1 ith Cir. 1989). Washington State law specifically states that a lien debtor
does not redeem interest in the property after default until such time as he tenders

“fulfillment of all obligations to the holder that are secured by the collateral as well

 

Answer to Compiar'nt VaI‘ela Legal, PLLC
Page 7 of 13 713 West Yakima Avenue
Yakima, WA 98902
Phcne: (509] 339-7131 Fax: [509) 866-5014

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

 

as the expenses reasonably incurred by the lienholder in holding and preparing the
collateral for disposition”. R.C.W. § 60.10.050. Plaintiff defaulted on his obligation to
Auto l\/lax in 2011 at which point interest in the property reverted to Auto lV|ax. To
date, Plaintiff has failed to fulfill his obligations under the lien_ Therefore, Auto l\/iax
is the sole interest holder in the 2003 i\/litsubishi Ga|ant. Further, the District Court in
Charles R. Hafi Motors, fnc. v. Lewi's, et. ai. determined that “(t)he right to redeem
the property was not sufficient to propel the automobile into the property of the
estate." Turner v. DeKai.b Bank (fn re Turner), 209 B.R. 558 (N.D.A|a. 1997) (citing
Charfes R. Haif il/fotors, inc. v. i_ewr's, et. af., Case No. CV-94-B-1471-E (D.N.D.Ala.
1997) (citing Southfrust Bank v. Thomas (fn re Thomas), 833 F.2d 991, 995 (1 1th
Cir. 1989)). Even thought Washington State law allows the Plaintiff to redeem the
2003 l\/iitsubishi Ga|ant, the right to redemption does not automatically vest Plaintiff
with full interest in the property and does not allow the Plaintiff to claim the property
as part of the bankruptcy estate.

V. 11 U.S.C. § 542 (a) AND 363 (b)

5.1 Auto l\/iax lacks information or belief sufficient to form a belief as to the truth or
meaning of Plaintiff’s allegation in paragraph 5.1 and, on that basis, denies the
allegation in paragraph 5.1 of the Comp|aint.

5.2 Auto lVlax lacks information or belief sufficient to form a belief as to the truth or
meaning of Plaintiff’s allegation in paragraph 5.2 and, on that basis, denies the
allegation in paragraph 5.2 of the Compiaint.

5.3 Auto lVlax lacks information or belief sufficient to form a belief as to the truth or

meaning of P|aintiff's allegation in paragraph 5.3 that “A creditor in possession of

 

Answer to Compiaint Varela Legal, PLLC
Page 8 of 13 713 West Yakima Avenue
Yakima, WA 98902
PhOl'lE.' [509] 339-7131 FaX: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

property that the trustee may use under section 363 of this title” and, on that
basis, denies the allegation in paragraph 5.3 of the Comp|aint. As discussed in
paragraph 4.3 of this Answer, the estate has no interest in the 2003 iVlitsubishi
Ga|ant. Section 363(a) of U.S. Code Chapter 11 specifically states that it pertains
only to cash collateral “in which the estate and an entity other than the estate have
an interest.” Therefore, 11 U.S.C. § 542 (a) and 363 (b) do not appiy to this case or
this vehicle Auto iVlax lacks information or belief sufficient to form a belief as to the
truth or meaning of P|aintiff's allegation in paragraph 5.3 that “un|ess the property is
of inconsequential value or benefit to the estate” and, on that basis, denies the
allegation in paragraph 5.3 of the Comp|aint. Even if the Plaintiff had an interest in
the 2003 l\/iitsubishi Ga|ant, Auto lViax is still not required to turn over the titie to
Plaintiff. information has already been provided to the court that the vehicle does
not run. i-lowever, no information has been provided showing that the vehicle is of
consequential value or benefit to the estate. This is a 2003 iViitsubishi Gaiant that -
was sold to Plaintiff in 2009, which miles were reported as 124,429 at the time of
sale. Other than relaying that the vehicle purportedly is not functiona|, no other
information is presented to the court regarding its value or cost to repair and
prepare for sale. Therefore, this vehicle is excepted from the requirement found in
11 U.S.C. § 542 (a) that “[a] creditor in possession of property that the trustee may
use under section 363 of this title shall deliver to the trustee, and account for,
such property or the value of such property.” Compiaini for Order Compeiiing
Automax to Either Turn Over Titie or Pick U,o 2003 Mitsubishi Gaiant i/r'n#

4A3AA46683E092993 and forAftornej/s Fees and Costs, p. 7, § 5.3.

 

 

Answer to Complai'nt Val‘ela Legal, PLLC
Pagc 9 OF 13 713 West Yakima Avenue

Yakima, WA 98902
Phone: (509] 339-7131 Fax: [509] 866-5014

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

 

5.4 Auto lVlax lacks information or belief sufficient to form a belief as to the truth or
meaning of P|aintiff's allegation in paragraph 5.3 that “Under 11 U.S.C. § 363(b)(1)
the trustee may use property of the estate after notice and a hearing. 11 U.S.C. §
363(b)(l)” and, on that basis, denies the allegation in paragraph 5.3 of the
Comp|aint. Plaintiff presupposes that the 2003 lVlitsubishi Ga|ant is property of the
estate. 11 U.S.C. § 363(b)(1) only relates to “property of the estate." As discussed
in paragraphs 4.3 and 5.3 of this Answer1 the estate has no interest in the 2003
i\/iitsubishi Ga|ant. Even if the estate has an interest in the vehicle, no proof has
been proffered to show that the vehicle is of consequential value and, therefore, the
sale is required or permissible

5.5 And, 11 U.S.C. § 1303 gives a plaintiff the rights and powers of a trustee under
section 363(b). 11 U.S.C. § 1303. Auto lV|ax denies the allegation in paragraph 5.3
of the Comp|aint. The present adversary was commenced pursuant to a Chapter 7
bankruptcy proceeding. As such, Plaintiff cannot use Chapter 13 provisions to justify
allegations in a Chapter 7 proceeding See 11 U.S. Code § 103 (i). Specificallyl
“Chapter 13 of this title applies only in a case under such chapter." 11 U.S. Code §
103 (i).

V|. AFFlRl\liAT|VE DEFENSES

6.1 Auto lViax alleges the following affirmative defenses with respect to the purported
claims for relief alleged in the Comp|aint.

6.2 Failure to State a Cause of Action: As a separate affirmative defense to the
Comp|aintl and to each purported cause of action thereofl Auto iVlax submits that

the Comp|aintl and each purported cause of action therein, fails to state a claim

 

Answer' to Compiaint Var'ela Legal, PLLC
Page 10 of 13 713 West Yakima Avenue
Yakima, WA 98902
Phone= [509) 339-7131 ram [509) 966-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

against Auto lVlax and fails to state facts sufficient to constitute a cause of action
against Auto lVlax pursuant to Federai Rules of Civil Procedure 9 and 12(b)(6) and
other applicable law. il"\ccordinglyl the Comp|aint and the causes of action asserted
therein should be dismissed

6.3 Setoff/Recoupment: As a separate affirmative defense to the Comp|aint, and to
each purported cause of action thereof, Auto lVlax submits that the Compiaint, and
each purported cause of action thereof, is barred by the doctrine of setoff and/or
recoupment.

6.4 No Damage: As a separate an affirmative defense to the Compiaint, and to each
purported cause of action thereof, Auto |Vlax, without admitting that the Compiaint
states a claim, submits that Plaintiff’s claims are barredl in whole or in part, because
Plaintiff has not sustained any loss, damagel harm or detriment in any amount

6.5 Waiver: As a separate an affirmative defense to the Compiaint, and to each
purported cause of action thereof, Auto lVlax submits that the Compiaint, and each
purported cause of action thereof, is barred by the doctrine of waiver.

6.6 Estoppei: As a separate an affirmative defense to the Comp|aintl and to each
purported cause of action thereof, Auto lVlax submits that the Compiaint, and each
purported cause of action thereof, is barred by the doctrine of estoppel

6.7 Reservation of Rights and Non-Waiver: Auto lVlax reserves the right to assert
additional defenses, including affirmative defenses, based upon further investigation
and/or discovery. Auto lVlax also reserves the right to amend or supplement this
Answer based on further formal or informal discovery and/or in response to any

amendments or supplements to the Comp|aint made by Plaintiff, and for any such

 

Answer to Compim'rit Varela Legal, PLLC
Pag€ 11 Of" 13 713 West Yakima Avenue
Yakima, WA 93902
Phone: (509] 339-7131 Fax= (509) 366-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

amendments or supplements to the Answer to relate back to the filing of the original
Answer.
Vil. PRAYER FOR REL|EF

7.1 The Court should deny Plaintiff’s claims in their entirety and take nothing;

7.2 The Court should prohibit or condition the use or sale of the 2003 l\/litsubishi Gaiant
as is necessary to provide adequate protection of such interest pursuant to 11
U.S.C. § 363(e);

7.3 The Defendant be awarded a judgment against Plaintiff and recover the costs of suit
herein, including Defendant’s reasonable attorneys’ fees as authorized under RCVV
4.84.010 and U.S.C. Title 11;

7.4 The Court allow any such other relief that it may deem proper.

DATED: November29, 2018 Varela Legai, PLLC

/s/ Teresita Varela
Teresita Varela, VVSBA No. 46603
Attorney for Defendant, Auto lVlax USA

 

Answer to Compiath Varela Legal, PLLC
Page 12 of 13 713 WestYakima Avenue
Yai<ima, WA 98902
PhOf]e: (509] 339-7131 FaX: [509] 866-5014

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Deciaration of Service
l certify that on the date set forth below l caused a true and correct copy of the
following document(s) to be served as indicated, upon the following person(s):
o Answer to Comp|aint for Order Compeiling Automax to Either Turn Over Title or Pick

Up 2003 lVlitsubishi Ga|ant Vin # 4A3AA46(383E092993 And for Attorneys Fees and

Costs
Jada R. Wood [ ]Via U.S. First Ciass iVlail Postage Prepaid
Dorothy Bartholomew, PLLC [ ] Via Attorneys li/lessenger Service (AlVlS)
5310 12th Street East, Suite C [X] Via Email jadaw@findbankrugtcy.com
Fife, Washington 98424 [ ]Via hand-delivery

Phone: (253) 922-2016

FAX: (253) 922-2053

l declare under penalty of perjury under the laws of the state of V\iashington that

the foregoing is true and correct.

oaiedihis 101 day of N >'\li»r\/ibé f ,2013.

   

Yakima, Washinoton `__ ”

 

 

 

..|¢'... ...m...-~- .
Cfty, State Where signed l Teresita l/arela, Deciarant \
Answer to Compiaint Varela Legal, PLLC
Pag€ 13 Of 13 713 West Yakima Avenue

tamml wA 93902
Phone; (509) 339-7131 Fax: r509] 366-5014

 

11/15/2018 eServices

 

Services Business Lookup AUTO NlAX USA

License lnformation: l` New search Back to results
Enmy mannerl TAMEZ. PENNY
Business nams: AUTO lVlAX USA
Entity type: Soie Proprieior
UB_| #: ` 600-525-163 Business |D: 001 - Location tD: 0001
Location: Open '
Location address: 1701 3 1ST ST

‘r’AKllVl_A WA 98901 USA

Maiiing address: 1701 S 1ST ST
- ' YAK|MA WA 98901 USA

View Additional Locations

Excise tax account and reseller Open (\/iew)

7 ' permit status:
Endorsements _
t:§ndorsements held at this location License # Count Detaiis Status Expiration date First issuance dat
ii_/iinor Work Permit ` ` v Active Sep-30-2019 lViay-16-1997
l§/lotor Vehicle Dealer 3550 22 \/iew Piates (#35 Active Sep-30-2019 May-26-1992

2 Rows

G°V€rni ng PBOP le Msy incfude governing psopfo nor registered with secretary crime

Qoverning people _ Titie

TAMEZ, PENNY

Registered Trade N_ames

i?egistered trade names ' Staius i':irst issued
Auro rviAx usA : Aciive sep-12-2016
f _ n n ‘ “The Business Lookup information is updated nightly.

Search date and time: 11/15/2018 8:33:43 AlVl

'Working together to fund Washington's future

j;gi/\\b\l lt 7

https:/fsecure.dor.wa.gov)‘gteunauthf_/#4

1/1

1111 512018 1 ` eServices

 

Services Bu`siness Lookup AUTO MAX USA

License lnformatioln: ` j New search Back to results
i:E_ntity name: TAMEZ. PENNY
Business name: AUTO IVIAX US/-\
Entity type: lSole Proprietor
UBI #: . 500-525-163 Business lD: 001 Location lD: 0005
Location: Open
Location and Mai|ing address: _ 1701 3 131 51

YAK|MA WA 98901-3703 USA

View Additionai Locations

Excise tax account and reselier' Ope'n (\/iew)
permit status:

GOVel'nf rig People myrna/true governing p_eapre narragrs¢ered with secretary cr state

iGov-erning people - Title

7Ai\JiEZ, PENNY -

Registered Trade Narnes

j Registered trade names Staius First issued
AUTO iVlAX i_lSA- _ Active _ Sep-12-2016

The Business Lookup information is updated nightly.
Search date and time: 11f15.f2018 8:34:20 AM

_ Working together to fund Washington's future

1;;§\/\110‘1 111

https://secure.dor.wa.gov/gteunauthi_f#b`

111

xLasT NAME= PEREZ x| - __________ %

X
xFIRsT NAME: DANIEL _ xéKUP PAYMNT.: 0.00{+)(Ni f / K
x x KuP PAYMNT.: 0.00(+)(N) / / x
xAccT/sTKNo: 15433 x x
xv.;.u ####: 4ABA3466535092993 xAMT FINANCED: 4,999-82(+) x
x x ~~~~~~~~~~ §§
xLocATIoN.“: vALUE - xtYPE a TERMS. M 30 DTFP: 14 zzsecx
x xaNNUAL RATE.: 24.99 aoLD:OG/Oa/BDOQX
xDEAL LINK#: 130439731548330LDRT xFINANCE chs: 1,699.78 v x
xsERv:cs BY:- - xl ~~~~~~~~~~ x
xAUTo TYPE-: 03 MITsuats GALANT xsTD PAYMENTS: 223.32 NExT:OZ/ls/zollx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxXXxBALLGON PYM'I‘: 0 . 00_ DUE . : / / x
xsTATUs...s; - DoM#l: la xj ---------- x
xLoAN GRADE; ' DoM#z: 0 xAccT BALANCE: 2,351.33 x
xcept scoRE: 9 . xPAoF BALANCE: 2,183.77 wHEN:lE/ZO/Zullx
xsELL/cLosaz . x| ---------- x
xsELL DISCN: ` . xeRIN REcEIvE: 2,849.64 RIsK: 3,135.31x
xsELL wRToF: xtNT RECEIVE: 1,532.17 Acv.: 3,753.32x
xLATE aMT.,:- - stIN BALANCE: 2,150.13 cAsH: 1,450.00x
xLATE RATE-: _ xeATE BALANCE: 33.59 LasT:O3/Dl/2011x
xLATE DAYS-: _ xPAsT PYT REC: 1,115.00 wHEN:lz/so/zoloxar
asusPEND,.,: ( )xussc cENTER.: 2,302.52 x
xx 5150 3011 . REcovERY MoRE NoTEs EXIT xx

f:;:w<tul© f 57

 

XX FIND DEAL-INFO AUTO-INFO RECA§ PRINT UNWIND A.S.R SERVICE EXiT XX

xxxxxxxxxxxxxxxxxxxxxxx X
x:-:Finct f Open File x x
xxEdit Master Profile x x
xxActci blissng Profile x X
XXXXXXXXXXKXXXXXXXXXXXX 1 X
x _ _ -XXXXXXXKXXXXXXXXXXXXKXXK X
x ` x MASTER HLsToRY FILEs x x
XXXXXXXXXXHHXXXXXXXXXHXXKXHXXXXXXXXXHXXXXXXHXXXXXXXXXXXXXHXKXXXXXXKXXXXXXXXKXXXX
xsTKNo.....= 15453 j anTE soLc; 06/04/2009 x
vaN.......= 4432121460835092993 §XAct:ouN'rEc; 06/04/2009 x
\xYEAR....,.:DB ix 4 x
xMAKE......= MITsusstI l xLocATIoN.: 6999 x
xMoDEL.....: GALANT j xFReM DEPT: cREATED BY RETAIL sALEs x
xBoDY.....i: ss sEDAN 4c § xALARM YxN: ' x
xcoLoR...,.: watts ‘ x- ` x
xLIc PLATE.. 045250 l xTTL A. s. R: 0.00 x
XXKXXXXXKXXHMKKKKXKHXXXXXXXXKXXXXXXXXX§XX ' X
xLAsT NAME: PEREZ j xPREv sERV: / / x
xFIRsT NAME. DANIEL j xPREv MILE: 124,4294¢ x
onDREss...: 314 soUTH era AVE APT 9 ixNE$T sERv: / / x
chTY......: YAKIMA l xLAsT a/o#: o x
xsTATE/zts.: wA 96902 l x x
xcELL/wK'PH- 12091373-5543 (509)573- 706l3xREF #....: 150439731548350LDRT x

XXKXKHXXXXXXXXXHXXXXXHXXKXXXHXXXXXXXXXXFXXXKXXXXXKXXXXKXXXXKXXXXXXXXXXXXXXXXXXXX

 

 

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx$xxx

xSALES PRICEl:

XMISC .TAXEDE:
xMISC TAXEDB:
XMISC TAXED4:

xTOTAL TAXED.:
X

xTDTAL TRADES:
XTOTAL PAYOFF:
XTOTAL TXABLE:
X

xSALE$TAX #l:
xSALESTAX #2:
XTOTAL TAXEE»:
x

xTAB FEES #l:
XTAB FEES #2:
xMISC NOTAX#B:
xGAP POLIGY4:
x

xMISC NOTAX#S:
xSERVICE PLAN:
XTOTAL NONTAX:

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
YR:03 MK:MITSUB

xSTK:

15433

5,799.00
G.OD
O.UO
U.OO

5,799.00

0.00
D.UD
5,799.00

477.76
27.31
505.07

95.75
O.DD
50.00
G.OO

0.00
0.0D
145.75

(+)xx
(+)xx
(+)xx
(+)xx
[T)=x

(T)
(T)
(T}

(+)xx
(+)xx
(T)=X

(+)Kx
(+)xx
(+}xx
[+)xx

x
(+)xx
(+)xx
(T}Hx

gcAsH|DQWN...:
KPKUPVREBATE.:
gPKUPVREBATE.:
x z

gTGTAL cASH..:
iTDTAL TRADES:
iToTA; nowN..:
X j

xAMT FINANCED:
X

B.zoxTYPE;& TERMS:
o.oogANNuAL RATE=

X :

XSTD PAYMENTS:
gBALLQON PYMT:
x
xFINANcE GHG:
xTTL CONTRACT:
x j

N/AgBAcK: GRS...:
gFRoNT GRS...:
£RESVR GRS...:

MD$GALANT

EK\/\\\O\ 1" 173

1,450.00(+) %
0.00(+)(N)
U.OO(+)(N)

1,450.00(+)xxx
D.OO(+)xxx
1,450.00(T)=xx

M 30 DTFP: 14

K‘:XXXXXXXXXXXXXHXXXXXXXXXXKXXXXXXXXXXXX

x

/ / x
/ / x
x

x

x

x

x

x

x

Z:360x

24.99 SOLD:06/04/2009x

-'-_'-_-_..._.-___...._¢

X

223.32 DUE.:OE/lB/BODBX

0.00 DUE.:
1,699.78 WEO.:
6,699.60 RISK:

TIME:
50.00 %GRS:
1,545.68 ACV.:

/ /

-'K
X

0.0UK
-2,399.07x

10.74x
al.le
3,753.BEX
0.00 ME$G: Any Key x

CUST:PEREZ

xxxx$xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
BD:ES SEDAN

X

